

114 HRES 833 IH: Recommending the designation of the first Wednesday of December as “Government Customer Service Day”.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 833IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Cuellar submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecommending the designation of the first Wednesday of December as Government Customer Service Day.
	
 Whereas the business of Government is the business of customer service; Whereas polls show the majority of citizens have a negative view of Government;
 Whereas polls show the majority of citizens believe the Federal Government can improve customer service;
 Whereas polls show that quality service delivery increases citizen trust in Government; Whereas the Government owes taxpayers effective, efficient, and responsible government;
 Whereas the GPRA Act of 2010 (Public Law 111–352) resulted in a cross-agency priority goal of delivering world-class customer service to citizens by making it faster and easier for individuals and businesses to complete transactions and have a positive experience with the Government;
 Whereas the GPRA Act of 2010 resulted in President Obama issuing an executive order in 2011 to improve the quality of Government service to the public;
 Whereas there are an untold number of hard working and dedicated Federal employees who are delivering exceptional customer service every day without getting the recognition they deserve; and
 Whereas the first Wednesday of December should be designated as Government Customer Service Day: Now, therefore, be it  That the House of Representatives—
 (1)encourages the executive branch to find innovative ways to instill a culture of customer centered service; and
 (2)encourages each agency to recognize employees who deliver outstanding levels of service to the public.
			